
	

113 HR 2514 IH: Improving All Government Efficiency Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2514
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve efficiency by consolidating some duplicative
		  and overlapping Government programs.
	
	
		1.Short titleThis Act may be cited as the
			 Improving All Government Efficiency
			 Act of 2013 or the IMAGE Act of 2013.
		2.Consolidating
			 unnecessary duplicative and overlapping Government programs
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Director of the Office of Management and Budget
			 shall coordinate with the heads of the relevant departments or agencies
			 to—
				(1)use available
			 administrative authority to eliminate, consolidate, or streamline Government
			 programs and agencies with duplicative and overlapping missions identified
			 in—
					(A)the April 2013
			 Government Accountability Office report to Congress, entitled Actions
			 Needed to Reduce Fragmentation, Overlap, and Duplication and Achieve Other
			 Financial Benefits (GAO–13–279SP);
					(B)the February 2012
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve
			 Savings, and Enhance Revenue (GAO–12–342SP); and
					(C)the March 2011
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO–11–318SP) and apply the
			 savings towards deficit reduction;
					(2)identify and
			 report to Congress any legislative changes required to further eliminate,
			 consolidate, or streamline Government programs and agencies with duplicative
			 and overlapping missions identified in—
					(A)the April 2013
			 Government Accountability Office report to Congress, entitled Actions
			 Needed to Reduce Fragmentation, Overlap, and Duplication and Achieve Other
			 Financial Benefits (GAO–13–279SP);
					(B)the February 2012
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve
			 Savings, and Enhance Revenue (GAO–12–342SP); and
					(C)the March 2011
			 Government Accountability Office report to Congress, entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO–11–318SP);
					(3)determine the
			 total cost savings that shall result to each department or agency from the
			 actions described in paragraph (1); and
				(4)rescind from the amounts made available to
			 such departments or agencies the total amount of cost savings estimated by
			 paragraph (3).
				(b)Application of
			 rescissionThe rescission required under subsection (a)(4) shall
			 only apply to amounts made available for Government programs that are
			 eliminated, consolidated, or streamlined under this section.
			(c)ReportNot later than September 30, 2013, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 listing the accounts reduced by the rescission in subsection (a)(4) and the
			 amounts rescinded from each such account.
			(d)Rescission for
			 noncomplianceWith respect to
			 a department or agency that does not meet the requirements of subsection (a)
			 before September 30, 2013, there is rescinded from the funds made available to
			 such department or agency in fiscal year 2013 an amount equal to 1 percent of
			 such funds.
			
